Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2 and 13 are allowable. Claims 4-10 and 18-19 which were previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions species, as set forth in the Office action mailed on 09/8/2020, is hereby withdrawn and claims 4-10 and 18-19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John J Arnott on 5/14/21.

The application has been amended as follows utilizing the claims filed on 5/11/21: 

Claim 4 at line 2 after “the distal end is” delete –[[substantially]]–

Claim 5 at line 2 after “the retractor is” delete –[[substantially]]–


Claim 8 at line 3 after “shortened medial side” delete –[[ in order to]]– and insert –[configured to]–

Key: [[text]] = deleted text; [text] = inserted text


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicant’s invention consists of a retractor (500) having a tubular wall having inner and outer surfaces defining an interior passage (507) wherein the tubular wall includes a fluid irrigation system having a plurality of outlet holes (1004) formed only on the inner surface (509) of the wall (502) at the distal end and disposed within the interior passage (507) with an irrigation channel (1210) formed in the tubular wall between the inner and outer surfaces extending from the outlet holes (1004) to an irrigation inlet (1206) formed in the outlet surface at the proximal end (Fig, 11-13).  The retractor (500) also has a fluid suction system composed of suction inlet holes (1204) formed only on the inner surface (509) of the wall and disposed within the interior passage (507) proximal to the outlet holes (1004), and wherein a suction channel (1212) is formed between the inner and outer surfaces of the wall from the inlet holes (1204) to a suction outlet (1208) that is proximal to the suction inlet holes (1204) (Fig. 11-13).
The closest prior art is Wiita et al (US Patent 5313934).  Wiita discloses a retractor (10) having a tubular wall (wall of 10 created by 16 and 18) having an inner surface (surface of 18) and an outer surface (surface of 16) , the inner surface (surface of 18) defining an interior passage (passage through 10 for passing 12), and a fluid irrigation system (66 connected to passage 22 and 20) having a plurality of irrigation outlet holes (52, Fig. 2) formed only in the inner surface (surface of 18) of the tubular wall (wall of 10 created by 16 and 18) disposed within the interior passage (passage through 10 for passing 12) circumferentially around the interior passage (passage in 10 for passing 12) near the distal end (end with 46) and at least one irrigation channel (20 connected to 22) formed within the tubular wall (wall of 10 created by 16 and 18) and fluidly connecting the irrigation inlet (66) proximal to the outlet holes (52) to the plurality of irrigation outlet holes (52) (Fig. 2).  However, Wiita does not disclose wherein the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/MARCELA I. SHIRSAT/Primary Examiner, Art Unit 3775